DIXON, Judge.
This is an appeal from an order of the trial court denying a stay of an election to change the boundary lines between two school districts and declaring the proposed boundaries lawful. The appeal is moot and must be dismissed.
The election to which the stay order was addressed and which asked voter approval of the boundaries was held on November 6, 1984. In that election the voters rejected the proposed boundary which appellants contend was illegal. The Missouri Supreme Court has held: “A question is moot when the question presented for decision seeks a judgment upon some matter which if judgment were rendered could not have any practical effect upon any then existing controversy. [Citations omitted].” Preisler v. Doherty, 364 Mo. 596, 602, 265 S.W.2d 404, 407 (banc 1954). Any decision rendered by this court “can have no practical and enforceable consequences as between the parties” and thus the case is moot. State ex rel. Glendinning Co. of Connecticut v. Letz, 591 S.W.2d 92, 95 (Mo.App.1979). Courts will refrain from deciding moot cases and will dismiss them. State ex rel. Seidl v. Jefferson County Board of Education, 548 S.W.2d 853, 855 (Mo.App.1977).
If this court held the boundary upon which the election was held was improper, such a holding would have no possible effect. No pending controversy exists.
The appeal is dismissed.
All concur.